Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   August 25, 2014

The Court of Appeals hereby passes the following order:

A14I0272. AMERICAN ALTERNATIVE INSURANCE CORPORATION v.
     JAMES LAWRENCE BENNETT.

      American Alternative Insurance Corporation seeks interlocutory review of the
trial court’s order granting plaintiff James Lawrence Bennett’s motion for partial
summary judgment. Under OCGA § 9-11-56 (h), the grant of summary judgment on
any issue or as to any party is reviewable by direct appeal. City of Demorest v. Town
of Mt. Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga.
App. 826, 827-28 (386 SE2d 884) (1989). Ordinarily, we will grant an application for
interlocutory review if the order complained of is subject to direct appeal and the
applicant has not otherwise filed a notice of appeal. Spivey v. Hembree, 268 Ga. App.
485, 486 n. 1 (602 SE2d 246) (2004). But the application must be timely. See id.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. If the certificate of immediate review is not entered within that
ten-day period, it is untimely, and the party seeking review must wait until final
judgment to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176
(200 SE2d 748) (1973).
      Here, the order granting partial summary judgment was entered on July 9,
2014, but the certificate of immediate review was not entered until 14 days later on
July 23, 2014. Although the trial court signed the certificate of immediate review on
July 17, 2014, the relevant date for determining the timeliness of the certificate is the
date it was entered. See Van Schallern v. Stanco, 130 Ga. App. 687 (204 SE2d 317)
(1974) (“[A] certificate for the immediate review of a nonfinal or interlocutory
judgment is ineffective unless entered, i.e., filed with the clerk, within ten days after
entry of the judgment appealed from.”). Because the trial court did not enter the
certificate of immediate review within ten days of entry of the order at issue, we lack
jurisdiction to consider this application, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                          08/25/2014
                                                Clerk’s Office, Atlanta,__________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.